—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 26, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as an accounts receivable bookkeeper for a data processing company. She was discharged from her employment after repeatedly refusing to fill in for the company’s receptionist by answering the telephone for no more than two to three hours per month. The Unemployment Insurance Appeal Board ruled that claimant had lost her employment due to disqualifying misconduct. We affirm. An employee’s refusal to accept reasonable work assignments constitutes insubordination (see, Matter of Gamble [Hudacs], 187 AD2d 751; Matter of Collett [Hudacs], 183 AD2d 1026). While the testimony of claimant and the employer differed as to whether the task in question was mentioned as an integral part of the position before claimant accepted it, such conflict was within the exclusive province of the Board to resolve (see, Matter of Di Maria v Ross, 52 NY2d 771, 772). We conclude that there is substantial evidence to support the finding that claimant was insubordinate and that she lost her employment under disqualifying circumstances.
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.